DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the post slid over a centering guide on the lower flange as recited be claims 1 and 16 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 1 and 16 specifies that the frictional fit is created by the post sliding over a centering guide on the lower flange. There is no support in the original disclosure for any sliding. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madl, Jr., US 4,899,497.
Regarding claim 1:
Madl discloses a support system (refer to Fig. 3) comprising:
a. a post (54 and, alternatively both 54 and 60), said post extending upward vertically from a pad (40) and further comprising upper and lower ends, wherein said lower end is secured to a lower flange (42); and 
b. a joist flange (72) secured to the post opposite the lower flange; 
wherein the lower flange is secured to the post via a frictional fit (refer to Fig. 4, a threaded connection is a friction fit); 
wherein the frictional fit is created by the post sliding over a centering guide (52) on the lower flange.

    PNG
    media_image1.png
    378
    692
    media_image1.png
    Greyscale

Regarding claim 2:
Madl discloses wherein the post comprises a lower opening (threaded) configured to receive the lower flange (portion 52), wherein the lower flange further comprises an opening (142) configured to receive a threaded rod (44).
Regarding claim 3:
Madl discloses wherein the lower flange comprises a centering guide (52) having a first diameter, the post has a second diameter, and wherein the second diameter is greater than the first diameter.
Regarding claims 4-7 and 17-18:
Madl discloses wherein the lower portion (54) of the post is cylindrical and the upper portion (60) of the post is square.
Regarding claims 8 and 9:
Madl discloses further comprising an upper insert (60) disposed within the upper end of the post, said upper insert comprising an opening (64) configured to receive a threaded rod.
Regarding claim 10:
Madl discloses further comprising a first (44) and second (66) threaded rod, the first rod being disposed within the opening of the lower flange and the second threaded rod being disposed within in the upper insert, wherein each threaded rod is passed through a nut (refer to Figs. 6 and 22) proximal to either the upper or lower flange, respectively.
Regarding claim 11:
Madl discloses a support system comprising a post (54) vertically disposed between a pad (40) and a joist (30a), said post comprising upper and lower ends, wherein a joist flange (72) is located at the terminus of the post's upper end and a lower flange (42) is located at the terminus of the post's lower end, wherein, the lower flange and the joist flange move independently relative the post from one another.
Regarding claim 12:
Madl discloses wherein the post comprises: 
a. a lower opening configured to receive the lower flange, wherein the lower flange comprises an opening configured to receive a threaded rod; and 
b. an upper insert disposed within the upper end of the post, said upper insert comprising an opening configured to receive a threaded rod (addressed above in the rejection of claims 2 and 8-9).
Regarding claims 13 and 14:
Madl discloses wherein the post is frictionally secured to the lower flange,
wherein the lower flange comprises a centering guide (52) having a first diameter and the post has a second diameter and wherein the second diameter is greater than the first diameter.
Regarding claim 15:
Madl discloses wherein the post is frictionally secured to the lower flange (via threaded engagement).
Regarding claim 16:
Madl discloses a floor support system comprising: 
a. a post (54), said post extending upward vertically from the pad and further comprising upper and lower ends, wherein said lower end is secured to a lower flange (42), said lower flange comprising a raised centering guide (52); 
b. an upper insert (60), said upper insert comprising a raised centering guide (56) which is inserted into the upper end of the post wherein, the lower flange and the upper insert are secured to the post via a frictional fit (threaded); wherein the frictional fit between the post and the lower flange is created by the post sliding over a centering guide on the lower flange.

Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive. 
Regarding applicant’s suggestion that a threaded connection is not a frictional fit connection, the examiner disagrees. “Frictional fit created by the post sliding over a centering guide on the lower flange” is not limited to a sliding that is devoid of rotation. When the post (54) of Madl is rotated onto the centering guide (52), the post slides relative to the centering guide. The threaded connection provides for the post sliding over the centering guide.
Regarding applicant’s argument that “the lower flange and the joist flange move independently relative the post from one another” not being taught by Madl, the post (54) of Madl is threaded at both ends. As such, the lower flange can be rotated independently of the joist flange allowing for movement independently relative the post from one another. Refer to the figure reproduced below.

    PNG
    media_image2.png
    892
    852
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT W HERRING/Primary Examiner, Art Unit 3633